Filing under Rule 425 under the U.S. Securities Act of 1933 Filing by: CAPITAL PRODUCT PARTNERS L.P. (SEC File No. 001-33373) Subject Company:CRUDE CARRIERS CORP. (SEC File No. 001-34651) Corporate Participants Ioannis Lazaridis CEO and CFO of Capital Product Partners Evangelos Marinakis Chairman and CEO of Crude Carriers Conference Call Participants Ken Hoexter Bank of America James Wang Raymond James Natasha Boyden Cantor Fitzgerald Presentation Operator Thank you for standing by and welcome to the joint conference call of Capital Product Partners and Crude Carriers Corp.We have with us Mr Ioannis Lazaridis, CEO and CFO of Capital Product Partners, and Mr Evangelos Marinakis, Chairman and CEO of Crude Carriers.At this time all participants are in a listen-only mode.There will be a presentation followed by a question and answer session at which time if you wish to ask a question, you will need to press *1 on your telephone.I must advise you this conference is being recorded today, Thursday 5th May 2011. The statements in today’s conference call that are not historical facts, including our expectations regarding developments in the markets; our expected charter coverage ratio for 2011 and expectations regarding our quarterly distribution may be forward-looking statements as such term is defined in Section 21(A) of the Securities Exchange Act of 1934 as amended.These forward-looking statements involve risks and uncertainties that could cause the stated or forecasted results to be materially different from those anticipated.Unless required by law, we expressly disclaim any obligation to update or revise any of these forward-looking statements, whether because of future events, new information, a change in our views or expectations, to conform them to actual results, or otherwise.We assume no responsibility for the accuracy and completeness of the forward-looking statements.We make no prediction or statement about the performance of our common units. FINAL TRANSCRIPT 05/05/2011
